Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (No. 333-177555) on Form S-8 of Universal Detection Technology of our report dated October 27, 2011 relating to our audit of the consolidated financial statements, which appears in this Annual Report on Form 10-K of Universal Detection Technology for the year ended December 31, 2011. /s/ Kabani & Company, Inc. Kabani & Company, Inc. Los Angeles, California
